Citation Nr: 1123270	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  11-05 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A Notice of Disagreement was filed in August 2010, a Statement of the Case was issued in February 2011, and a Substantive Appeal was received in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection is in effect for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling; diabetes mellitus, type II, currently rated 20 percent disabling; peripheral neuropathy of the right and left lower extremities, currently rated 20 percent disabling for each extremity; and tinnitus, currently rated 10 percent disabling.  The Veteran claims entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(a), as a result of his service-connected disabilities.

In April 2010, the Veteran authorized the VA to access employment verification by phone from Wal-Mart.  The Veteran submitted information on how to access the employment verification from Wal-Mart.  In November 2010, the Veteran stated that he has not worked since April 2010.  The claims file does not reflect that the VA has ever made any attempt to access the Veteran's employment verification at Wal-Mart.  The Board finds that the RO/AMC should make an attempt to access the Veteran's employment verification at Wal-Mart.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient records from January 2011 to the present.

2.  Attempt to access the Veteran's employment verification at Wal-Mart.  

3.  If additional development reflects that the Veteran is no longer employed, the Veteran should be scheduled for VA examinations for his service-connected disabilities to assess the severity of his service-connected disabilities.  It is imperative that the claims file be made available to the examiners for review in connection with the examinations.  After reviewing the record and examining the Veteran, each examiner, as appropriate, should offer an opinion as to the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  

4.  After completion of the above, the RO should review the expanded record and readjudicate the issue on appeal.  If the determination of this claim remains unfavorable to the Veteran, the RO must issue a supplemental statement of the case and provide him an opportunity to respond before this case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


